PER CURIAM.
|, Granted. The allegations of relator’s petition are sufficient to state a claim for redhibition. Although relator denied the existence of redhibitory defects in connection with its claim for indemnity, La.Code Civ. P. art. 892 provides “a petition may set forth two or more causes of action in the alternative, even though the legal or factual bases thereof may be inconsistent or mutually exclusive.”
Accordingly, the writ is granted. The judgment of the court of appeal is reversed, and the judgment of the district court is reinstated. The case is remanded to the district court for further proceedings.